
	

113 SRES 140 ATS: Commemorating and acknowledging the dedication and sacrifices made by the Federal, State, and local law enforcement officers who have been killed or injured in the line of duty.
U.S. Senate
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. RES. 140
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2013
			Mr. Leahy (for himself,
			 Mr. Grassley, Mr. Cardin, and Mr.
			 Toomey) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Commemorating and acknowledging the
		  dedication and sacrifices made by the Federal, State, and local law enforcement
		  officers who have been killed or injured in the line of duty.
	
	
		Whereas the well-being of all people in the United States
			 is preserved and enhanced as a direct result of the vigilance and dedication of
			 law enforcement officers;
		Whereas more than 900,000 men and women, at great risk to
			 their personal safety, serve the people of the United States as guardians of
			 the peace;
		Whereas peace officers are on the front lines in
			 protecting the schools and schoolchildren of the United States;
		Whereas, in 2012, 120 peace officers across the United
			 States were killed in the line of duty;
		Whereas Congress should strongly support initiatives to
			 reduce violent crime and to increase the factors that contribute to the safety
			 of law enforcement officers;
		Whereas more than 19,000 Federal, State, and local law
			 enforcement officers whose names are engraved upon the National Law Enforcement
			 Officers Memorial in Washington, District of Columbia, lost their lives in the
			 line of duty while protecting the people of the United States;
		Whereas, in 1962, President John F. Kennedy designated May
			 15 as National Peace Officers Memorial Day; and
		Whereas, on May 15, 2013, more than 20,000 peace officers
			 are expected to gather in Washington, District of Columbia, to join the
			 families of their recently-fallen comrades to honor those comrades and all
			 others who went before them: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates and
			 acknowledges the dedication and sacrifices made by the Federal, State, and
			 local law enforcement officers who have been killed or injured in the line of
			 duty;
			(2)recognizes May
			 15, 2013, as National Peace Officers Memorial Day; and
			(3)calls on the
			 people of the United States to observe National Peace Officers Memorial Day
			 with appropriate ceremony, solemnity, appreciation, and respect.
			
